DETAILED ACTION
This office action is in response to applicant’s filing dated December 13, 2021.

	
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of Claims
Claim(s) 7, 30, 48, 136, and 158 are pending in the instant application.  Acknowledgement is made of Applicant's remarks and amendments filed December 13, 2021.  Claims 1-6, 8-29, 31-47, 49-135, 137-157, and 159-174 were previously canceled.
Applicants elected without traverse of idebenone and Werdnig-Hoffman disease in the reply filed on January 2, 2013.  The requirement is still deemed proper.  
Claims 7, 30, 48, 136, 146, and 158 are presently under examination as they relate to the elected species:  idebenone and Werdnig-Hoffman disease.

Objections and/or Rejections and Response to Arguments
Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated (Maintained Objections and/or Rejections) or newly applied (New Objections and/or Rejections, Necessitated by Amendment or New Objections and/or Rejections, NOT Necessitated by Amendment). They constitute the complete set presently being applied to the instant application.
Priority
The present application is a national stage entry of PCT/US08/06944 filed on June 2, 2008 which claims benefit of US Provisional Application No. 60/924,782 filed on May 31, 2007.  The effective filing date of the instant application is May 31, 2007.
 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at 
Claims 7, 30, 48, 136, and 158 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kaloidis (US 2004/0105849 A1) in view of Behl et al (Free Radical Biology & Medicine, 2002; 33(2):182–191) and Mordente et al (Chem Res Toxicol, 1998; 11:54-63, cited in a previous Office Action).
Regarding claims 7, 30, 48, 136, and 158, Kaloidis teaches a method of treating the effects of the genetic motor neuron disease Spinal Muscular Atrophy (SMA) comprising administering a pharmacologically effective and physiologically acceptable amount of vitamin C and at least one ingredient including flavonoid and a pharmaceutically acceptable carrier (claim 1).   Moreover, Kaloidis teaches Patient A was diagnosed with Spinal Muscular Atrophy Type I [0032]; and Type I SMA is Werdnig-Hoffmann disease [0007].  Thus, Kaloidis teaches a method of treating Werdnig-Hoffmann disease comprising administering a direct antioxidant, vitamin C.  
Kaloidis does not explicitly teach the direct antioxidant  is idebenone.
However, Behl teaches nonenzymatic antioxidants, such as the lipophilic free radical scavenger α-tocopherol (vitamin E), or the hydrophilic compound ascorbate (vitamin C), the two most prominent antioxidants of their class, can directly interact with ROS at the molecular level.  Thus, Behl establishes that it was known in the art that vitamin C is a direct antioxidant.
Mordente teaches idebenone is a synthetic analogue of coenzyme Q that is currently employed in the treatment of degenerative diseases of the central nervous system (abstract); comparative experiments have shown that the antioxidant efficiency of idebenone varies from 
Since Kaloidis teaches a method of treating Werdnig-Hoffman disease with vitamin C; since Behl teaches vitamin C is a direct antioxidant, and since Mordente teaches that idebenone is an antioxidant, at the time of the invention it would have been prima facie obvious for a person of ordinary skill in the art to substitute one functional equivalence (any antioxidant) for another (idebenone) with an expectation of success, since the prior art establishes that both function in similar manner. 

With regard to the limitations “consisting of a step of administering to said subject…one direct antioxidant compound” and “wherein said method does not include administering an active agent other than said antioxidant compound,” Kaloidis teaches a method of treating spinal muscular atrophy comprising administering a direct antioxidant, vitamin C.  In particular, Kaloidis teaches Patient A was diagnosed with Spinal Muscular Atrophy Type I [0032]; Type I SMA is Werdnig-Hoffmann disease [0007]; and Patient A was administered vitamin C and citrus bioflavonoids [0042].  Moreover, Kaloidis teaches although there was no specific scientific reason to continue giving bioflavonoids to Patient A, the administration of bioflavonoids was continued; it was then realized that the bioflavonoids played a significant role in the treatment of SMA; they seemed to increase oxygen saturations for about 12-24 hours; when given on a daily basis however, her body could not tolerate the effects; she would become pale and lethargic [0044].  It would have been prima facie obvious to one of ordinary skill in the art at the 
Taken together, all this would result in the practice of the method of claims 7, 30, 48, 136, and 158, with a reasonable expectation of success.


Claims 7, 30, 48, 136, and 158 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sharpe (US 2007/0275944 A1, effective filing date April 5, 2006) in view of Mordente et al (Chem Res Toxicol, 1998; 11:54-63, cited in a previous Office Action).
Regarding claims 7, 30, 48, 136, and 158, Sharpe teaches antioxidants and methods of their use (Title); the disclosed compounds include antioxidants comprising a selenium atom and nitroxide group (abstract); a Mn-Salen antioxidant conjugate may include chemical moieties including selenides (i.e., for example, Ebselen: see Fig. 4) [0158];  the antioxidant, Ebselen (e.g., 8-phenyl-7-selena 8-azabicycloak.3.0nona-1,3,5-trien-9-one) is able to react with oxygen donating oxidants to form a selenoxide which can be reduced back to Ebselen by glutathione or thioredoxin. See FIG. 4 [0162].  Moreover, Sharpe teaches a method of treating or managing a disease related to a neurological dysfunction by administering a pharmaceutical composition with a disclosed compound to a patient with or diagnosed with said condition or disease wherein the condition or disease includes Werdnig-Hoffman Disease [0073].  Thus, Sharpe 
Sharpe does not explicitly teach the antioxidant is idebenone.
Mordente teaches idebenone is a synthetic analogue of coenzyme Q that is currently employed in the treatment of degenerative diseases of the central nervous system (abstract); comparative experiments have shown that the antioxidant efficiency of idebenone varies from no less than 50% to slightly more than 100% of that of vitamin E or Trolox (abstract); and the neuroprotective effects of idebenone can be attributed, at least in part, to its ability to function as an antioxidant.  Thus, Mordente establishes that idebenone is an antioxidant.
Since Sharpe teaches a method of treating Werdnig-Hoffman disease with an antioxidant, and since Mordente teaches that idebenone is an antioxidant, at the time of the invention it would have been prima facie obvious for a person of ordinary skill in the art to substitute one functional equivalence (any antioxidant) for another (idebenone) with an expectation of success, since the prior art establishes that both function in similar manner.

With regard to the limitations “consisting of a step of administering to said subject…one direct antioxidant compound” and “wherein said method does not include administering an active agent other than said antioxidant,” the teachings of Sharpe do not require a combination.  The teachings of Sharpe encompass a method of treating Werdnig-Hoffman Disease consisting of administering one antioxidant agent, Ebselen, wherein the method does not include administering an active agent other than said antioxidant.  A method of treating Werdnig-Hoffman Disease wherein the antioxidant Ebselen is substituted for another, 
Taken together, all this would result in the practice of the method of claims 7, 30, 48, 136, and 158 with a reasonable expectation of success.

Response to Arguments
Applicant argues:
The Examiner relies on one sentence [in 10044] of Kaloidis, "although there was no specific scientific reason to continue giving bioflavonoids to Patient A," to argue that one would treat a patient with antioxidant vitamin C without bioflavonoids. However, such reasoning is in direct contradiction to Kaloidis' teaching.  A detailed review of Kaloidis's specification clearly demonstrates that it teaches treating SMA by administering vitamin C with bioflavonoids.  Kaloidis painstakingly took over 6 years-from Patient A's SMA diagnosis in July 1997 through 2003-to arrive at the treatment regimen on which Patient A remained when that application was filed in November 2003. Thus, contrary to the Examiner's assertion, based on Kaloidis when taken as a whole, a skilled artisan would readily understand it to teach administering the direct antioxidant vitamin C with bioflavonoids.
	
	
Examiner's response:
The above argument has been carefully considered and has not been found persuasive.
prima facie obvious to one of ordinary skill in the art at the time of the invention modify the method of treating Werdnig-Hoffman disease comprising administering an antioxidant, idebenone suggested by the combination of Kaloidis, Behl and Mordente to administer the direct antioxidant without the bioflavonoids in view of the teachings of Kaloidis which teaches when bioflavonoids are given on a daily basis however, the patient could not tolerate the effects and would become pale and lethargic.
	

Applicant argues:
Sharpe does not teach antioxidants with different structures are useful for similar purposes; instead, it teaches conjugating different antioxidant moieties to a number of different moieties.  Thus, the cited disclosure cited only teaches compounds comprising antioxidants conjugated to different and separate moieties. In contrast, the claims presented herein do not recite conjugating an antioxidant to a separate moiety.  The Examiner also contends that Ebselen (as per Sharpe) and idebenone (claimed here) were known to be used as alternatives for the same purpose as evidenced by Meler et al. (EP 1,378,753) (OA, p.13). However, Meler only discloses results related to treating Friedreich Ataxia. Meler does not teach or suggest a method of treating Werdnig-Hoffmann disease as claimed herein.

Examiner's response:
The above argument has been carefully considered and has not been found persuasive.
As set forth above, since Sharpe teaches a method of treating Werdnig-Hoffman disease with an antioxidant, and since Mordente teaches that idebenone is an antioxidant, at the time of the invention it would have been prima facie obvious for a person of ordinary skill in the art to substitute one functional equivalence (any antioxidant) for another (idebenone) with an expectation of success, since the prior art establishes that both function in similar manner.  Moreover, Sharpe clearly teaches antioxidants with different structures are useful for similar purposes; Sharpe teaches the antioxidant is a Mn-Salen moiety, a tetraalkylheterocyclic nitroxide moiety, a heterocyclic selenium moiety, and a heterocyclic selenium nitroxide moiety [0010]; a Mn-Salen may have the following structure [0012]: 

    PNG
    media_image1.png
    203
    597
    media_image1.png
    Greyscale


a tetraalkylheterocyclic nitroxide moiety has a structure [0013]:

    PNG
    media_image2.png
    180
    180
    media_image2.png
    Greyscale



    PNG
    media_image3.png
    181
    155
    media_image3.png
    Greyscale
, 
and a heterocyclic selenium nitroxide moiety has a structure [0017]:

    PNG
    media_image4.png
    191
    199
    media_image4.png
    Greyscale

Thus, Sharpe clearly teaches compounds with widely varying structures are suitable for the disclosed methods.  
	Moreover, before the effective filing date of the invention, ebselen and idebenone were known antioxidant known to be utilized as alternatives for the same purpose as evidenced by Meler et al (EP 1,378,753 A1), cited for evidentiary purposes (see claims 8 and 10).  Thus, before the effective filing date of the invention, it would have been prima facie obvious for a person of ordinary skill in the art to substitute one functional equivalence (any antioxidant) for another (idebenone) with an expectation of success, since the prior art establishes that both function in similar manner.
Conclusion
Claims 7, 30, 48, 136, and 158 are rejected. 
No claim is allowed.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYNA B RODRIGUEZ whose telephone number is (571)272-7088. The examiner can normally be reached 8am-5:00pm, Monday - Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RR/             Examiner, Art Unit 1628                                                                                                                                                                                           
/MARCOS L SZNAIDMAN/             Primary Examiner, Art Unit 1628